Oliveb, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Astra Trading Corp. et al. v. United States, 37 Cust. Ct. 433, Abstract 60401. The conclusion therein, and the judgment issued pursuant thereto, was to the effect that the protests had been prematurely filed and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U. S. C. § 2636 (d).)
A stipulation of submission, upon which the matter is now before me, establishes export value, as defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for appraisement of the microscopes and cases in question, and that such statutory value for each class of articles is as set forth in schedule “A,” attached hereto and made a part hereof, and I so hold. Judgment will be rendered accordingly.